DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant’s Arguments/Remarks”, filed 06/02/2022, with respect to the 112(b) rejections to Claims 2, 12, and 13 have been fully considered and are persuasive.  The 112(b) rejections to Claims 2, 12, and 13 have been withdrawn. 
Applicant's arguments filed 06/02/2022 in regards to the rejections under 112(d) have been fully considered but they are not persuasive. The Applicant alleges that the word “comprising” merely means “including”, which the Examiner disagrees with. While a definition provided by Merriam Webster does state that one definition is “to include especially within a particular scope”, it also provides the definition “to be made up of” (see https://www.merriam-webster.com/dictionary/comprise) which is the definition the Examiner believes is the most reasonable interpretation of the claim, especially as the claim does not provide anything else the PBM light includes. The Examiner recommends that if the Applicant intends for the word to read as “including” then the Applicant should amend and swap the words. 
Applicant's arguments filed 06/02/2022 regarding the rejections under 102/103 have been fully considered but they are not persuasive. The Applicant’s main argument is that the previously cited art, Tedford et al, only discusses using the preventative treatment after a disease state occurs, which is incorrect. Para. 0067 of Tedford discusses that one of the secondary events is the release or failure in the reuptake of excessive glutamate, which is one of the causes of diabetic retinopathy (see Ishikawa’s Introduction and Para. 0001 of Section 3, “Abnormalities of Glutamate Metabolism”). Para. 0068 of Tedford does state that the term “cytoprotection” refers to a treatment to slow or prevent damage based on either the secondary or primary event. For these reasons, the Examiner is maintaining the rejections, although will be altering the rejections based on the new amendments. 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
	Regarding Claims 1 and 20, there are two separate spellings of “nonproliferative/non-proliferative”. The Examiner is fine with either spelling, but only one should be used throughout the claims.
Appropriate correction is required.

Claim Interpretation
Regarding Claim 1, the Examiner notes that as currently written, the “and/or” before the listing of groups (i)-(v) could lead to the interpretation that only 1 of the groupings needs to be followed, not all of the groupings (i.e. if a piece of art discusses using the treatment for advanced DR, it would apply because it does not apply treatment to someone with minor DR). Based on the Applicant’s arguments, Examiner is assuming this is unintended and has based the rejection of that section based on the Applicant’s arguments. Examiner advises adjustment of the claim language, as further usage of this phrasing will be interpreted as previously mentioned, wherein only one of the groupings needs to be followed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 5, the phrasing “wherein the PBM consists essentially of light having a wavelength in a red wavelength range” broadens Claim 1, which states that the wavelength must be red.
Regarding Claim 6, the language of the claim does not further limit Claim 1, as Claim 1 already requires the wavelength to be red.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 20160067086 awarded to Tedford et al, hereinafter Tedford, as evidenced by the attached NPL Ishikawa.
Regarding Claim 1, Tedford teaches a method for preventing or delaying onset diabetic retinopathy in an eye of a subject (Para. 0068 of Tedford states that the term “cytoprotection” refers to a treatment to slow or prevent damage based on a secondary event, Para. 0067 states that one of those secondary events is the release or failure in the reuptake of excessive glutamate, which is one of the causes of diabetic retinopathy (see Ishikawa’s Introduction and Para. 0001 of Section 3, “Abnormalities of Glutamate Metabolism”)), the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light comprising light having a wavelength in a red wavelength range (Para. 0034) wherein, prior to administering the PBM, the subject: (v) presents with an early pathological sign of DR and/or DME comprises of anatomical changes in the eye that are predictive of DR and/or DME but predate a diagnosis of DR and/or DME (Para. 0068 of Tedford states that the term “cytoprotection” refers to a treatment to slow or prevent damage based on a secondary event, Para. 0067 states that one of those secondary events is the release or failure in the reuptake of excessive glutamate, which is one of the causes of diabetic retinopathy (see Ishikawa’s Introduction and Para. 0001 of Section 3, “Abnormalities of Glutamate Metabolism”)). 

Regarding Claim 3, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the red wavelength range is 670 nm plus/minus 50 nm (Para. 0034, Line 1, “The use of individual wavelengths, such as red light (640-700 nm)”).

Regarding Claim 4, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the red wavelength range is 670 nm plus/minus 30 nm (Para. 00334, Line 1, “The use of individual wavelengths, such as red light (640-700 nm)”).

Regarding Claim 7, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, further comprising administering to the eye of the subject an effective amount of PBM comprising: (i) light having a wavelength in a yellow wavelength range; and/or (ii) light having a wavelength in a near-infrared (NIR) wavelength range (Para. 0034 discusses the usage of both red and NIR wavelengths being used in treatment).

Regarding Claim 11, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the subject had previously received, or is receiving, one or both of an anti-VEGF therapy and a corticosteroid (Para. 0038).

Regarding Claim 13, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the method comprises: (i) administering the PBM light to the eye at a dose of at least about  4.5 J/cm2; (ii) administering the PBM light in a dose comprising about 25 mW/cm2 for about 180 seconds; (iii) administering the PBM light through a closed eyelid of the subject; or (iv) any combination of (i)-(iii) (Para. 0091, Line 1, “Light therapy may be administered through a closed eyelid”).

Regarding Claim 14, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, wherein the method comprises administering the PBM light on one or more days in a one-week period (Para. 0154 states that the treatment can be once a week).

Regarding Claim 16, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, further comprising, following an administration of the PBM light, measuring one or more of: (i) production, expression, and/or activity level in the eye of the subject or in a sample from the eye of the subject, of (a) a reactive oxygen species; (b) NFxB; (c) ICAM-1; and/or (d) VEGF; (ii) a central retinal thickness of the eye of the subject; or (iii) a best corrected visual acuity (BVCA) score for the subject (Para. 0097 discusses monitoring reactive oxygen species to optimize the PBM).

Regarding Claim 17, Tedford teaches the method of Claim 16, as set forth in the rejection to Claim 16 above, wherein if any one of (i)(a)-(iii) is indicative of or associated with the presence or progression of diabetic retinopathy and/or diabetic macular edema, the method comprises administering a further therapy comprising the PBM (Para. 0097 discusses the usage of a feedback loop to change parameters based on detected ROS).

Regarding Claim 18, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above, further comprising, prior to and/or after administering the PBM light, performing one or more of: an electroretinogram; fluorescein angiography; ocular coherence tomography (OCT); dark adaptometry; an FST test; or fundus imaging, on the eye of the subject (Para. 0067).

Regarding Claim 20, Tedford teaches a method for: (i) reducing or modulating, in an eye of a subject: (a) oxidative stress; (b) NFxB activity; and or (c) ICAM-1 expression or activity; and/or (ii) increasing or modulating, in an eye of a subject, a mitochondrial membrane potential, a NADPH-dependent oxidoreductase activity level (Examiner notes this is an inherent method effect, where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)), or both, the method comprising administering to the eye an effective amount of photobiomodulation (PBM) light comprising light having a wavelength in a red wavelength range (Para. 0034) (v) when, prior to administering the PBM light, the subject does not present with a mild to severe nonproliferative retinopathy and/or a proliferative diabetic retinopathy but presents with anatomical changes in the eye that are predictive of DR and predate a diagnosis of DR (Para. 0068 of Tedford states that the term “cytoprotection” refers to a treatment to slow or prevent damage based on a secondary event, Para. 0067 states that one of those secondary events is the release or failure in the reuptake of excessive glutamate, which is one of the causes of diabetic retinopathy (see Ishikawa’s Introduction and Para. 0001 of Section 3, “Abnormalities of Glutamate Metabolism”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20160067086 awarded to Tedford et al, hereinafter Tedford.
Regarding Claim 8, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above. Tedford does not teach wherein the subject is hyperglycemic.
However, Tedford does teach wherein the treatment is for prevention of diabetic retinopathy (Para. 0045 states that “treat” can also mean prevent, Para. 0043 states that diabetic retinopathy is one of the possible treatments). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to make the precursor for treatment hyperglycemia, as it is well known in the art that hyperglycemia is a symptom of diabetes and Tedford teaches the need for preventative treatment. 

Regarding Claim 9, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above. Tedford does not teach wherein the subject has, or is suspected of having, Type I diabetes.
However, Tedford does teach wherein the treatment is for diabetic retinopathy (Para. 0043).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for usage specifically one someone with Type 1 diabetes, as it would be obvious to try/routine optimization to determine which type of precursor diabetes is best to treat using PBM. 

Regarding Claim 10, Tedford teaches the method of Claim 1, as set forth in the rejection to Claim 1 above. Tedford does not teach wherein the subject has, or is suspected of having, Type II diabetes. However, Tedford does teach wherein the treatment is for diabetic retinopathy (Para. 0043).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tedford for usage specifically one someone with Type 2 diabetes, as it would be obvious to try/routine optimization to determine which type of precursor diabetes is best to treat using PBM. 

Regarding Claim 15, Tedford teaches the method of Claim 14, as set forth in the rejection to Claim 14 above. Tedford does not teach wherein the method comprises administering the PBM light one or more times per week for two or more consecutive weeks.
However, Tedford does teach where length is modified as necessary to achieve results, including lengthening the treatment (Para. 0154, Lines 5-6 discuss the treatment being continued as necessary, and Lines 3-4 discusses treatment at least once a week).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tedford, i.e. by administering the treatment one or more times a week for two or more weeks, as it is well within the skill of an artisan to determine appropriate treatment length.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792